Exhibit 10.57

 

AGREEMENT

 

by and between

 

GE CAPITAL INTERNATIONAL (MAURITIUS),

 

a Mauritius corporation,

 

and

 

GENWORTH FINANCIAL, INC.,

 

a Delaware corporation.

 

Dated December 27, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS    1

Section 1.01. Certain Defined Terms

   1

Section 1.02. Interpretation and Rules of Construction

   1 ARTICLE II    PAYMENT TO GENWORTH    2

Section 2.01. Payment to Genworth at Closing

   2

Section 2.02. Adjustments to Genworth Payment

   2

Section 2.03. Payment to Genworth as Designee

   3 ARTICLE III    REPRESENTATIONS AND WARRANTIES OF GECIM    3

Section 3.01. Organization and Good Standing

   3

Section 3.02. Authorization of Agreement

   3

Section 3.03. Conflicts

   3 ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF GENWORTH    4

Section 4.01. Organization and Good Standing

   4

Section 4.02. Authorization of Agreement

   4

Section 4.03. Conflicts

   4 ARTICLE V    CONDITIONS TO PAYMENT    4

Section 5.01. Conditions to the Obligation of GECIM

   4 ARTICLE VI    TERMINATION    5

Section 6.01. Termination

   5

Section 6.02. Procedure upon Termination

   5

Section 6.03. Effect of Termination

   5 ARTICLE VII    GENERAL PROVISIONS    5

Section 7.01. Notices

   5

Section 7.02. Public Announcements

   6

Section 7.03. Severability

   7

Section 7.04. Entire Agreement

   7

Section 7.05. Assignment

   7

Section 7.06. No Third-Party Beneficiaries

   7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 7.07. Amendment; Waiver

   7

Section 7.08. Governing Law

   8

Section 7.09. Counterparts

   8

Section 7.10. Headings

   8

 

 

ii



--------------------------------------------------------------------------------

CONSIDERATION AGREEMENT

 

THIS CONSIDERATION AGREEMENT (this “Agreement”), dated as of December 27, 2004,
is by and between GE Capital International (Mauritius), a Mauritius corporation
(“GECIM”), and Genworth Financial, Inc., a Delaware corporation (“Genworth”).

 

RECITALS

 

WHEREAS, General Electric Company, a New York corporation (“GE”), GECIM, General
Electric Capital Corporation, a Delaware corporation, and Garuda Investment Co.,
a Cayman Islands corporation (“Purchaser”), have entered into that certain
Securities Purchase Agreement, dated as of November 7, 2004 (as amended, the
“Securities Purchase Agreement”), pursuant to which, among other things, (i)
each member of the Seller Group has agreed to complete the Restructuring whereby
the Seller Group will transfer the Transferred BPO Business to the Company in
accordance with Section 5.01 of the Securities Purchase Agreement and (ii)
Purchaser will purchase the Sale Shares of the Company from the Seller Group,
subject to the terms and conditions of the Securities Purchase Agreement;

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Seller Group has the
option to include the Genworth Resources in the Transferred BPO Business to be
transferred to the Company (as more particularly described in the Securities
Purchase Agreement, the “Genworth Option”); and

 

WHEREAS, pursuant to the exercise of the Genworth Option and upon satisfaction
of certain conditions in respect thereto, the parties hereto agree to the
payment by GECIM to Genworth of a certain amount as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants herein contained, and, intending to be legally bound hereby, the
parties hereby agree as follows:

 

ARTICLE I DEFINITIONS

 

Section 1.01. Certain Defined Terms. Capitalized terms used and not defined
herein shall have the meanings ascribed to such terms in the Securities Purchase
Agreement.

 

Section 1.02. Interpretation and Rules of Construction. In this Agreement,
except to the extent that the context otherwise requires:

 

(a) when a reference is made in this Agreement to an article, section or
exhibit, such reference is to an Article or Section of, or an Exhibit to, this
Agreement, unless otherwise indicated;



--------------------------------------------------------------------------------

(b) the Exhibits to this Agreement are incorporated herein, and any reference to
“this Agreement” shall include the Exhibits hereto;

 

(c) whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

(d) the words “hereof”, “herein”, “hereinafter” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement;

 

(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

 

(f) all amounts payable under this Agreement shall be paid in United States
dollars (unless as expressly agreed by the parties) by wire transfer of
immediately available funds and any reference in this Agreement to “$” or
“dollars” shall mean U.S. dollars;

 

(g) any reference in this Agreement to gender shall include all genders, and
words imparting the singular number only shall include the plural and vice
versa; and

 

(h) any Law defined or referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws.

 

ARTICLE II

 

PAYMENT TO GENWORTH

 

Section 2.01. Payment to Genworth at Closing. Subject to Section 2.03 and
Section 5.01 of this Agreement, concurrently upon the Closing contemplated by
the Securities Purchase Agreement, GECIM shall pay, or shall instruct Purchaser
to pay, to Genworth an amount equal to Forty Million Dollars ($40,000,000),
which amount shall be paid by wire transfer of immediately available United
States funds into an account designated by Genworth (the “Closing Payment”).

 

Section 2.02. Adjustments to Genworth Payment. In accordance with the terms of
the Securities Purchase Agreement and the Outsourcing Services Amendment
Agreement, if Genworth and the Company are unable to obtain from the Genworth
Regulators the necessary approval for the performance of the Company’s
obligations pursuant to a Genworth ARMOA that is required as a result of the
amendment of such Genworth ARMOA in accordance with Section 5.19(c) of the
Securities Purchase Agreement and the Outsourcing Services Amendment Agreement
(a “Regulatory Deficiency”), GECIM and Genworth agree to determine in good faith
and in consultation with Purchaser an equitable adjustment to the Closing
Payment payable hereunder, and Genworth shall reimburse to GECIM or its
Affiliates the applicable amount of the Closing Payment to reflect such
adjustment. In the event of a Regulatory

 

2



--------------------------------------------------------------------------------

Deficiency, GECIM will assist Genworth in negotiating with Purchaser a reduction
in the Genworth Minimum Volume Commitment under the Outsourcing Services
Amendment Agreement in respect of any applicable Genworth ARMOA not transferred
to the Company as a result of the Regulatory Deficiency.

 

Section 2.03. Payment to Genworth as Designee. In accordance with Section 2.2(b)
of the Securities Purchase Agreement, at Genworth’s request GECIM shall instruct
Purchaser to pay a portion of the Purchase Price equal to the Closing Payment
directly to an account designated by Genworth.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF GECIM

 

GECIM hereby represents and warrants to Genworth that:

 

Section 3.01. Organization and Good Standing. GECIM is a corporation duly
incorporated, validly existing and, to the extent legally applicable, in good
standing under the Laws of its jurisdiction of incorporation and has all
necessary corporate power to enter into, consummate the transactions
contemplated by, and carry out its obligations under, this Agreement.

 

Section 3.02. Authorization of Agreement. The execution and delivery by GECIM of
this Agreement and the consummation by GECIM of the transactions contemplated
by, and the performance by GECIM of its obligations under, this Agreement has
been (or will be prior to Closing) duly authorized by all requisite corporate
action on the part of GECIM. This Agreement has been, and, upon execution and
delivery, will be, duly executed and delivered by GECIM, and (assuming due
authorization, execution and delivery by Genworth) this Agreement constitutes
legal, valid and binding obligations of GECIM enforceable against GECIM in
accordance with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or similar Laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 3.03. Conflicts. None of the execution and delivery by GECIM of this
Agreement, the consummation of the transactions contemplated hereby, or
compliance by GECIM with any of the provisions hereof will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of GECIM; (ii) any order of any Governmental Entity
applicable to GECIM or by which any of the properties or assets of GECIM are
bound; or (iii) any applicable Law.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF GENWORTH

 

Genworth hereby represents and warrants to GECIM that:

 

Section 4.01. Organization and Good Standing. Genworth is a corporation duly
incorporated, validly existing and, to the extent legally applicable, in good
standing under the Laws of its jurisdiction of incorporation and has all
necessary corporate power to enter into, consummate the transactions
contemplated by, and carry out its obligations under, this Agreement.

 

Section 4.02. Authorization of Agreement. The execution and delivery by Genworth
of this Agreement and the consummation by Genworth of the transactions
contemplated by, and the performance by Genworth of its obligations under, this
Agreement has been (or will be prior to Closing) duly authorized by all
requisite corporate action on the part of Genworth. This Agreement has been,
and, upon execution and delivery, will be, duly executed and delivered by
Genworth, and (assuming due authorization, execution and delivery by GECIM) this
Agreement constitutes legal, valid and binding obligations of Genworth
enforceable against Genworth in accordance with its terms, subject to the effect
of any applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 4.03. Conflicts. None of the execution and delivery by Genworth of this
Agreement, the consummation of the transactions contemplated hereby, or
compliance by Genworth with any of the provisions hereof will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Genworth; (ii) any order of any Governmental Entity
applicable to Genworth or by which any of the properties or assets of Genworth
are bound; or (iii) any applicable Law.

 

ARTICLE V

 

CONDITIONS TO PAYMENT

 

Section 5.01. Conditions to the Obligation of GECIM. The obligation of GECIM to
pay, or instruct Purchaser to pay, the Closing Payment to Genworth is subject to
the satisfaction of each of the following conditions:

 

(a) the Closing under the Securities Purchase Agreement shall have been
consummated;

 

(b) the Seller Group shall have received from Purchaser the Purchase Price (less
the Closing Payment if Genworth requests that Purchaser pay the Closing

 

4



--------------------------------------------------------------------------------

Payment directly to an account designated by Genworth) by wire transfer or
transfers in immediately available United Stated funds in accordance with the
Securities Purchase Agreement;

 

(c) each of Genworth and Purchaser shall have executed and delivered the
Genworth Outsourcing Services Amendment Agreement, substantially in the form
attached as Exhibit A hereto, duly signed by Genworth and Purchaser, providing,
inter alia, in connection with the transactions contemplated by this Agreement
and the Securities Purchase Agreement, that Genworth or its Affiliates agree to
(i) irrevocably terminate, as of the Closing of the transactions contemplated by
the Securities Purchase Agreement, all exclusivity obligations, non-compete
obligations, carve-out options and similar obligations and options with respect
to the Genworth Resources and the Transferred BPO Business, as applicable, in
favor of Genworth and its subsidiaries contained in the Genworth ARMOAs, and
(ii) amend or cause to be amended consistent with the terms of the Master
Services Agreement the Genworth ARMOAs; and

 

(d) the representations and warranties of Genworth set forth in this Agreement
shall be true and correct when made and at and as of the Closing Date of the
transactions contemplated by the Securities Purchase Agreement as though made on
the Closing Date.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01. Termination. This Agreement shall terminate upon the valid
termination of the Securities Purchase Agreement.

 

Section 6.02. Procedure upon Termination. In the event of termination pursuant
to Section 6.01 hereof, written notice thereof shall forthwith be given to
Genworth, and this Agreement shall terminate without further action by any party
hereto.

 

Section 6.03. Effect of Termination. In the event of the termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and there shall be no liability on the part of any party to this Agreement;
provided, however, that nothing in this Agreement shall relieve any party to
this Agreement from liability for breach of this Agreement.

 

ARTICLE VII

 

GENERAL PROVISIONS

 

Section 7.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail

 

5



--------------------------------------------------------------------------------

(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 7.01):

 

  (i) if to GECIM:

 

GE CAPITAL INTERNATIONAL (MAURITIUS)

Les Cascades, Edith Cavell Street

Port Louis, Mauritius

Attention: Board of Directors

Facsimile: 011 230 212-9833

 

with a copy to:

 

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, NY 10153

Attention: Howard Chatzinoff, Esq.

Waajid Siddiqui, Esq.

Facsimile: (212) 310-8007

 

if to Genworth:

 

GENWORTH FINANCIAL, INC.

6620 West Broad Street

Richmond, VA 23230

Attention: General Counsel

Facsimile: (804) 662-2414

 

with a copy to:

 

HUNTON & WILLIAMS

Riverfront Plaza, East Tower

951 E. Byrd Street

Richmond, VA 23219

Attention: Randall Parks

Facsimile: (804) 788-8218

 

Failure or delay in delivering any notice, demand, request, consent, approval,
declaration or other communication to any Person designated to receive a copy
thereof shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

Section 7.02. Public Announcements. Except as may be required by Law or stock
exchange rules, no party to this Agreement or any Affiliate or representative of
such party shall make any public announcements or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated by this
Agreement without prior notification to the other parties, and prior

 

6



--------------------------------------------------------------------------------

to any announcement or communication the parties shall cooperate as to the
timing and contents of any such announcement or communication.

 

Section 7.03. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

Section 7.04. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the parties
hereto, with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral. The parties hereby
agree that this Agreement is a complex commercial contract that has been
negotiated and drafted jointly by sophisticated commercial parties represented
by counsel and, accordingly, that no rule of contract construction or
interpretation pursuant to which ambiguities are construed against the
draftsperson shall be applied to the construction or interpretation of this
Agreement.

 

Section 7.05. Assignment. This Agreement shall not be assigned by operation of
law or otherwise, except that GECIM or Genworth may assign any or all of its
rights and obligations under this Agreement to any of its respective Affiliates.
This Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the parties hereto and their permitted successors and assigns.

 

Section 7.06. No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties to this Agreement and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 7.07. Amendment; Waiver. No provision of this Agreement may be amended
or modified except by a written instrument signed by all the parties to such
agreement. The parties to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party or (b)
waive compliance with any of the agreements or conditions of the other party
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party or parties to be bound thereby.
Any waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement.

 

7



--------------------------------------------------------------------------------

The failure of any party to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 

Section 7.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York without giving effect to
the conflicts of law principles of such state other than Section 5-1401 of the
General Obligations Law of the State of New York.

 

Section 7.09. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 7.10. Headings. The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its officers or representatives thereunto duly
authorized, as of the date first above written.

 

GE CAPITAL INTERNATIONAL (MAURITIUS) By:   /s/ Briggs Tobin     Name: Briggs L.
Tobin     Title: Director

 

 

GENWORTH FINANCIAL, INC. By:   /s/ Ward Bobitz     Name: Ward Bobitz     Title:
Vice President



--------------------------------------------------------------------------------

Exhibit A

 

The Outsourcing Services Amendment Agreement, dated as of December 30, 2004, by
and between Gecis International Holdings, Luxembourg, Swiss Branch Zug, and
Genworth Financial, Inc., is filed as Exhibit 10.58 to Genworth Financial Inc.’s
Annual Report on Form 10-K for the year ended December 31, 2004.